Citation Nr: 1819467	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, also claimed as a right side disorder.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July1971 to July 1974.  He had additional service in the U.S. Coast Guard Reserves including a period of active duty service from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Although the Veteran, during his October 2016 hearing, indicated that he was seeking entitlement to service connection for a bilateral hip disorder and for an eye disorder, to include as secondary to his claimed diabetes, these issues have not been raised with or adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board has no jurisdiction over these issues.  Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2017).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  An "intent to file a claim" may also be filed pending completion of the prescribed form for "complete claims," either orally or on a prescribed VA Form for that purpose.  38 C.F.R. § 3.155(b).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  Therefore, should the appellant wish to pursue new claims for service connection for a bilateral hip disorder and an eye disorder, he is encouraged to complete a VA Form 21-526 or VA Form 21-526EZ and submit it directly to the RO.  See 38 C.F.R. §§ 3.155, 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this appeal for additional development. 

I.  Outstanding Private Treatment Records

The Veteran testified that he received private treatment from Dr. Fuchs, a Kaiser Permanente provider, since approximately 1975.  He also testified that he received treatment through Blue Cross and Aetna insurance providers.  See also December 2013 VA Form 21-4142 (the Veteran wrote that he had previously provided a consent form for the release of records from Aetna).  In reviewing the record, it does not appear that any efforts were made to obtain outstanding private treatment records from Aetna despite the Veteran's request for these records.  Moreover, although Kaiser Permanente recently provided electronic private treatment records, these records are only from the 2000s.  See also VA's request for records (indicating a request for records but with "no dates provided").  Inasmuch as an earlier request for Kaiser Permanente records resulted in records "only from San Diego based medical records" dating back to 1998, and the Veteran testified that he was treated by Dr. Fuchs of Kaiser Permanente after his Navy service beginning in 1975 at various locations other than San Diego, a specific request should be made for these pertinent missing records.  See October 2016 Hearing Transcript at p. 19 ("He's one of the best, [] I travelled wherever he went.  I went to Astoria, I went to Claremont, I went to South Bay.").  

II.  New VA Audiogram Examination

The Veteran was last provided with a VA examination for his hearing loss and tinnitus in October 2012.  Given the Veteran's complaints of decreased hearing, as well as the positive nexus opinion previously provided for in-service noise exposure, a new VA examination report should be conducted in order to determine the current level of severity of his diminished hearing so that the Board can ascertain whether he may now have a hearing loss disability as defined by VA regulations.

III.  Nonservice-Connected Pension

Entitlement to non-service-connected pension exists if a veteran "of a period of war" meets certain net worth requirements, does not have an annual income in excess of the applicable maximum annual pension rate (MAPR), and is either age 65 or older or is permanently and totally disabled from non-service-connected disability not due to the veteran's own willful misconduct.  38 U.S.C. §§ 1521(a) and (j), 5312; 38 C.F.R. §§ 3.3(a) (2017), 3.23(a) (2017).  

The Board recognizes that, on his November 2011 VA Form 21-527 (Income and Net Worth and Employment Statement), the Veteran reported an annual income of $58,000 with AES.  He also recently testified in October 2016 that he is still employed at the same company as a "safety guy," explaining that he works about 90 percent of the time at a desk and he teaches about CPR, confined space, lasers, radiation, hazardous materials.  

However, the Board notes that the Veteran turned 65 during the course of this appeal, and he has submitted additional evidence that he was in dire need of a small VA pension.  See August 2013 statement (also providing new information regarding his monthly income from the military and federal retirement).   His February 2013 notice of disagreement further explained that "I am now 60 years of age now working at a desk unable to do strenuous above shoulder operations.  For this reason serious cut in my income has taken place."  It is unknown the extent to which the Veteran employment situation and income has changed over the years, and this evidence suggests that his financial situation has worsened since he first filed for pension benefits in November 2011.  Therefore, VA should request that the Veteran provide additional details regarding his employment status, as well as his countable income and expenses, during the applicable time period.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any outstanding private treatment records (or records of having been treated) pertinent to the appeal that are not duplicative of the existing evidence of record.  In particular, please make a request for the release of records from the following insurance providers:  

(a) Kaiser Permanente Southern California (including any recent treatment records related to the appeal and for all treatment records prior to 1998, dating back to approximately 1975);

(b) Aetna (see December 2013 VA Form 21-4142 and October 2016 Hearing Transcript); and 
   
(c)  Blue Cross (see October 2016 Hearing Transcript).

2.  Schedule the Veteran for a new VA audiological examination to ascertain the current level of severity of his claimed bilateral hearing loss, and if a disability for VA purposes is present, the examiner, or other appropriate person should express an opinion as to whether the hearing loss is due to any in-service noise exposure.  The basis for any opinion expressed should be fully explained.  

3.  Request the Veteran, who is now aged 65, provide additional details regarding his employment status, as well as his countable income and expenses, during the applicable time period.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

